DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections Repeated
1.	The 35 U.S.C. 102(a) rejection of claims 1,3-7,11,13-17,20 anticipated by Lebreux et al. has been repeated as previously made in office action 10/15/20.
2.	The 35 U.S.C. 103(a) rejection of claim 8,10,19 unpatentable over Lebreux et al. in view of Yang et al. has been repeated as previously made in office action 10/15/20.
Allowable Subject Matter
3.	Claims 9,17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest wherein the PCC material has a first height that extends along a first part of sides of each of the energy storage cells, wherein the lightweight material has a second height that extends along a second part of the sides of each of the energy storage cells, wherein the first part and the second part are directly adjacent to one another, and wherein the first height is from about 40 percent to about 10 percent of the second height. Applicant teaches that to reduce the amount of heat generated during charging, continuous heat transfer between cells limiting cell temperatures within the module is desired.

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Lebreux fail to disclose a lightweight material adjacent to the PCC material, Lebreux  discloses element 74 which is an electrical insulator formed from sheets of electrical insulation paper like ThermaVolt 3M insulating paper which is 127 microns thick according to the 3M website and made from pure paper. Therefore, the electrical insulation paper with holes disclosed by Lebreux is lightweight.
In response to applicant’s argument that Lebreux is silent regarding “wherein the lightweight material is a structural adhesive that mechanically couples to each of the energy storage cells, Lebreux discloses in paragraph 63 that the electrical insulator (lightweight material) has an adhesive backing and holes for each of the energy storage cells to be mechanically coupled to (figure 5 number 74).
In response to applicant’s argument that Lebreux is silent regarding to wherein the lightweight material is mechanically coupled to the PCC material, Lebreux discloses that the electrical insulator has an adhesive backing and overlaps the PCC material with energy storage cells inbetween, therefore the lightweight material is mechanically coupled to the PCC material. 

In response to applicant’s argument that Yang et al. fail to disclose wherein the volume of the PCC material compared to a volume of the lightweight material is determined based on a desired recharging temperature gradient in the energy storage cells and wherein the total volume of the PCC material is less than a total volume of the light weight material, Yang et al. teaches that the light weight material (figure 1 number 101,102) covers the entire top and bottom of the energy storage cells and connects to each other along the length of the cell (paragraph 0046) therefore has a total volume greater than the PCC material which has a length of 28-32 and thickness of 0.8-1mm (paragraph 0042 and figure 1 number 500). Yang et al. teaches that the region with the quickest temperature rise upon the charge or discharge of the battery cell is located at a region 5mm offset from the middle of the outer surface of the battery cell towards the positive pole end therefore the phase change material is sleeved around this region (paragraph 0041). 
In response to applicant’s argument of the restriction wherein PCC preformed layer is not different from a single PCC layer, a preformed layer is a solid layer that was previously created and a single PCC layer can be a coating layer that is more fluid phase therefore able to differ in chemical composition and thermal properties. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JANE J RHEE/Primary Examiner, Art Unit 1724